Citation Nr: 0434415	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-04 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to the assignment of a rating in excess of 10 
percent for status post excision of basal cell carcinoma, on 
appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran had active service from September 1968 to April 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

A hearing was held in May 2004, before the undersigned Acting 
Veterans Law Judge sitting in Washington, DC, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  During the hearing, the veteran 
withdrew his request for a local hearing at the RO.  He also 
waived RO consideration of evidence submitted since the last 
supplemental statement of the case was issued.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) notice must be consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The Board finds that the 
November 2002 letter issued by the RO does not specifically 
address the issue on appeal, and is inadequate for VCAA 
notice purposes.  In compliance with VCAA, the RO should 
issue a letter to the veteran for entitlement to an initial 
rating in excess of 10 percent for status post excision of 
basal cell carcinoma.

During the May 2004 hearing, the veteran testified that the 
residuals of his status post excision of basal cell carcinoma 
were worsening.  The veteran explained that he treated the 
scars with creams and lotions to prevent itching and scaling 
of the localized areas.  He reported that he was scheduled to 
have two more basal cell carcinoma growths removed several 
weeks after the date of the hearing.  In June 2004, the 
veteran submitted copies of his private dermatologic records 
from Dr. S. Kates, documenting the removal of the two growths 
in May 2004.  Color photographs indicate that several 
stitches were used to close the surgical incisions.

In light of the above, the Board finds that a current 
examination of the veteran's post-surgical scars is necessary 
to adequately rate his claim on appeal.  It appears that the 
veteran has at least six separate post-surgical scars 
resulting from the removal of basal cell carcinoma located on 
his arms and back.  He maintains that each residual scar 
requires treatment to reduce the scaling and itching.  In 
addition, he is required to routinely have his skin checked 
for additional basal cell carcinoma growths.  

The veteran is currently receiving a 10 percent rating.  It 
is unclear whether the RO has rated these post-surgical scars 
as one active process diagnosed as basal cell carcinoma, or 
as separate, ratable disabilities.  The current version of 
38 C.F.R. § 4.118, Diagnostic Code 7818 (2004), provides that 
malignant skin neoplasms (other than malignant melanoma) 
should be rated as scars (Diagnostic Codes 7801, 7802, 7803, 
7804, or 7805), or impairment of function.  The RO should 
readjudicate the veteran's claim based on the evidence 
obtained pursuant to this Remand, providing reasons and bases 
for its decision.  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  Send the veteran a VCAA letter with 
respect to his claim for the initial 
rating assigned for his status post 
excision of basal cell carcinoma.

2.  Furnish the veteran the appropriate 
release of information forms in order to 
obtain copies of all VA and private 
medical records pertaining to treatment 
for his post-surgical scars, which have 
not been previously submitted.  The RO 
should then ask the physicians and 
hospitals listed by the veteran for the 
records identified by him.  In 
particular, the RO should request copies 
of treatment records from Dr. Kates, 
dating from 2004 to present.  

3.  The veteran should be afforded a VA 
dermatologic examination to assess the 
current severity of the post-surgical 
scars to remove various basal cell 
carcinomas.  The claims file should be 
provided to and reviewed by the examiner.  
All findings should be reported in 
detail.  

?	Following a complete examination of 
the veteran's skin, the examiner 
should (a) identify the location of 
all demonstrated lesions; (b) 
indicate whether there is ulceration 
or extensive exfoliation or 
crusting, and systemic or nervous 
manifestations, or whether the 
veteran's skin disorder produces 
exceptional repugnance; and measure 
the size of the residual scars.  

?	The examiner should also describe 
any local recurrence or metastasis 
and treatment.  (38 C.F.R. § 4.18, 
Diagnostic Code 7818 (2004)).  

?	The measurement and severity of the 
scars should be noted, and any other 
residuals identified.  Any necessary 
tests and studies should be 
performed.  Color photographs of the 
involved areas should be included in 
the report.  The examination report 
should contain the full rationale 
for all opinions expressed.  

4.  After completion of the foregoing, 
the RO should readjudicate the claim for 
an initial rating in excess of 10 percent 
for status post excision of basal cell 
carcinoma considering the criteria for 
skin disabilities in effect prior to and 
after August 30, 2002.  38 C.F.R. § 4.118 
(2001) & (2004).  

5.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative, if applicable, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




